t c summary opinion united_states tax_court lewis l reese petitioner v commissioner of internal revenue respondent docket no 3140-00s filed date lewis l reese pro_se h clifton bonney jr for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure for the taxable_year after concessions ’ the issues for decision are what amount of social_security disability benefits is includable in petitioner’s gross_income and whether petitioner is entitled to a deduction for attorney’s fees incurred in obtaining the social_security_benefits some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in south san francisco california on the date the petition was filed in this case petitioner moved from california to the washington d c area in early date in order to obtain medical treatment he maintained a household in washington using furniture and other items moved from california in late date petitioner’s wife moved back to california due to medical problems experienced by her daughter living there because their ‘petitioner concedes that he is not entitled toa deduction for any contribution to an individual_retirement_account and a state_income_tax refund of dollar_figure must be included in his gross_income respondent concedes that petitioner is not liable for the accuracy-related_penalty - belongings had been moved from california petitioner’s wife purchased new furniture for use there she remained in california caring for her daughter and granddaughter and working at san francisco general hospital after petitioner completed his medical treatment he moved back to california he began driving from washington d c on or about date stopped in decatur georgia to spend the new year holiday with his sister and arrived in san francisco on or about date petitioner received social_security disability benefits of dollar_figure in these benefits were attributable to and of the total amount dollar_figure was paid to petitioner directly dollar_figure was paid on behalf of petitioner for medicare premiums and the remaining dollar_figure was paid to petitioner’s lawyer petitioner filed a federal_income_tax return for as a married_person filing a separate_return he reported dollar_figure in adjusted_gross_income but has since conceded that his the notice_of_deficiency reflects taxable_income as shown on petitioner’s return to be dollar_figure petitioner’s return shows dollar_figure this dollar_figure discrepancy was apparently an attempt by respondent to correct a mathematical error in petitioner’s computation of adjusted_gross_income the following computation appears on petitioner’s return continued q4e- adjusted_gross_income exclusive of any social_security_benefits is dollar_figure petitioner did not include any portion of the benefits in gross_income respondent determined that percent of the benefits or dollar_figure is includable the inclusion of social_security_benefits in gross_income is governed by sec_86 social_security disability benefits are treated in the same manner as other social_security_benefits sec_86 thomas v commissioner tcmemo_2001_120 under the general_rule taxpayers whose modified_adjusted_gross_income plus half of the social_security_benefits received is greater than dollar_figure must include a portion of the benefits in continued total income big_number ira deduction big_number moving_expenses big_number total adjustments big_number adjusted_gross_income big_number 'this amount was written on top of an entry showing dollar_figure this amount was written on top of an entry showing dollar_figure it is evident from petitioner’s return that the error lies not in the adjusted_gross_income computation but in the amount of moving_expenses according to the form_3903 moving_expenses filed by petitioner with his return he incurred a total of dollar_figure in such expenses this indicates that while petitioner discovered and corrected the error in the adjusted_gross_income computation he neglected to correct the error in the amount of moving_expenses reflected in the computation the rule computation must account for this discrepancy in the notice_of_deficiency sthis amount is dollar_figure plus the dollar_figure in concessions made by petitioner see supra note for the individual concessions this amount is dollar_figure in the case of joint returns and zero in the case of taxpayers who are married who do not file a continued - - their income sec_86 through c the portion included in income never exceeding percent varies according to a formula set forth in sec_86 this formula uses variables known as base_amount and adjusted_base_amount which are defined under sec_86 under the general_rule the former is dollar_figure and the latter is dollar_figure sec_86 a and a however with respect to a married taxpayer who does not file a joint_return and who does not live apart from his spouse at all times during the taxable_year both of these amounts are zero sec_86 c and c respondent argues that petitioner lived with his wife for a portion of causing the benefits he received to fall under the special rule_of sec_86 c and c to this effect respondent asserts that petitioner admitted prior to trial that he had lived with her for a few days in petitioner denies making such an admission he testified at trial that he returned to california on days in connection with a workers’ compensation issue but that he did not live with his spouse during that period no evidence was admitted of an admission by petitioner or which otherwise contradicts petitioner’s testimony we accept petitioner’s testimony and have found as detailed above that petitioner and his wife lived continued joint_return and who do not live apart from their spouses at all times during the year sec_86 -- - apart throughout the exact amount of the social_security_benefits which petitioner must include in income will be calculated in the rule computation required in this case separately petitioner argues that only the portion of the benefits which he received should be included in income not the portions paid for medicare and paid to his lawyer as a general_rule income is taxed to the person earning it even if the right to receive the income is contractually assigned to another person prior to its being earned 281_us_111 114_tc_399 affd 259_f3d_881 7th cir banks v commissioner tcmemo_2001_48 see also s rept 1983_2_cb_328 stating that the total amount of social_security_benefits received by a taxpayer is not to be reduced by attorney’s fees or amounts withheld as medical insurance premiums under this principle the social_security_benefits are includable in petitioner’s income despite the fact that these amounts were paid on his behalf rather than to petitioner directly under sec_212 taxpayers are allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income the amount of the deduction is limited to expenses related to the collection of income which is required to be included in gross_income for federal_income_tax purposes sec - a sec_1_212-1 income_tax regs thus petitioner is entitled to deduct the same percentage of the legal expenses_incurred in securing the social_security disability benefits as the percentage of the benefits which are included in income see andrews v commissioner tcmemo_1992_668 this deduction is a miscellaneous itemized_deduction subject_to the 2-percent floor of sec_67 whether it reduces petitioner’s taxable_income will be determined in the rule computation petitioner makes two final arguments first petitioner argued in the petition that he did not receive the social_security payments until however at trial petitioner admitted and the evidence reflects that he received the payments in late date second petitioner argues that a portion of the benefits was attributable to not however lump-sum benefits generally are taxed in the year received rather than the year to which they are attributable sec_86 sec_45l1 a reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
